DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/5/2022. These drawings are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Barr et al. in US Patent 40581333 in view of Phillips, Sr. et al. in US Patent 4843647.
Regarding Claims 1 and 2, Barr teaches a tent system, comprising: a first shell member (22) configured to mount to a vehicle (20), the first shell member having a first perimeter edge (at 45); a second shell member (24) coupled (at 46) to the first shell member, the second shell member having a second perimeter edge (at 42), wherein the second shell member is configured to close into a parallel plane over the first shell member when in a closed position (Fig. 5); a canopy comprising a flexible membrane (26) having a membrane edge (toward 74) and a canopy fastener (74), the canopy fastener coupled to at least a portion of the membrane edge and configured to mate with an interconnecting member fastener (74 on 62); and one or more interconnecting members (62) comprising: an interconnecting member body defining a first longitudinal edge (along 60) and a second longitudinal edge (along 74), wherein the interconnecting member fastener is coupled to the interconnecting member body along the second longitudinal edge and configured to mate with a plurality of different canopy fasteners (any mating zipper can inherently be coupled to the zipper half on the interconnecting member), wherein when the canopy fastener and the interconnecting member fastener are mated, the interconnecting member and the canopy are connected, and the one or more interconnecting members is coupled to the first shell member along at least a portion of the first perimeter edge, the second shell member along at least a portion of the second perimeter edge, or both the first and second shell members along at least portions of the first and second perimeter edges such that the one or more interconnecting members are coupled to the first shell member, the second shell member, or both. 
Barr is silent on the use of a flap. Phillips teaches a fastener (33) and a flap (27) configured to provide weather protection, wherein the flap is configured to overlap the fastener. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Barr by adding a flap as taught by Phillips in order to provide a wind seal for the fastener.
Regarding Claim 3, Barr, as modified, teaches that the canopy fastener includes a canopy zipper half having a canopy zipper tape and a series of zipper teeth extending along and fixably attached to the canopy zipper tape; and the interconnecting member fastener includes an interconnecting member zipper half having an interconnecting member zipper tape and a series of zipper teeth extending along and fixably attached to the interconnecting member zipper tape (a “zipper” as taught by Barr is well-known to have such features). 
Regarding Claim 4, the device of Barr, as modified, teaches that the interconnecting member zipper half is configured to be interchangeable with other zipper halves having a similar tooth size without significantly altering an overall zipper length when interconnecting member zipper half and another zipper half of the other zipper halves are joined together (any zipper can be mated with another zipper having similar tooth sizes and lengths). 
Regarding Claim 6, Barr, as modified, teaches that the first shell member and the second shell member are equally sized. 
Regarding Claim 7, Barr, as modified, teaches that a side of the first shell member connects to a side of the second shell member. 
Regarding Claim 8, Barr, as modified, teaches a hinge (46) pivotally attaching the second shell member to the first shell member. 
Regarding Claim 10, Barr, as modified, teaches that the one or more interconnecting members include a first interconnecting member extending along the first perimeter edge and a second interconnecting member extending along the second perimeter edge. 
Regarding Claim 11, Barr teaches a tent system, comprising: a first shell (22) member configured to mount to a vehicle (20); a second shell member (24) coupled (at 46) to the first shell member; a canopy comprising: a flexible membrane (26) having a membrane edge (along 74), a canopy fastener (74 on 26) coupled to at least a portion of the membrane edge and configured to mate with a shell fastener (74 on 62), and a shell interconnector (62) configured to couple at least a portion of the first shell member, the second shell member, or both to the canopy, the shell interconnector comprising: a shell membrane (62) having a shell membrane edge (60), and the shell fastener (74 on 62), wherein the shell fastener is coupled to at least a portion of the shell membrane edge and configured to mate with the canopy fastener. 
Barr is silent on the use of a flap. Phillips teaches a fastener (33) and a flap (27) configured to provide weather protection, wherein the flap is configured to overlap the fastener. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Barr by adding a flap as taught by Phillips in order to provide a wind seal for the fastener.
Regarding Claim 12, Barr, as modified, teaches that in a collapsed position (Fig. 5), the second shell member is disposed in a parallel plane over the first shell member. 
Regarding Claim 13, Barr, as modified, teaches that, in a deployed position, the second shell member is disposed in a parallel plane over the first shell member (such as shown in Fig. 5 when the latches 102 are released, the device is then deployed) . 
Regarding Claim 14, Barr, as modified, teaches that in a deployed position (such as shown in Fig. 12), the second shell member is disposed in a non-parallel plane over the first shell member. 
Regarding Claim 15, Barr, as modified teaches an articulating mechanism (46 or 32) coupling the second shell member to the first shell member. 
Regarding Claim 16, Barr, as modified, teaches that the articulating mechanism (46) is disposed interior to the canopy. 
Regarding Claim 17, Barr, as modified, teaches that the articulating mechanism comprises a lift mechanism (32) configured to extend the second shell member over the first shell member in an open position. 
Regarding Claim 18, Barr, as modified, teaches a ladder (78). 
Regarding Claim 19, Barr, as modified, teaches that the ladder is configured to be coupled to the first shell member. 
Regarding Claim 21, Barr teaches a tent system, comprising: a first shell member (22) configured to mount to a vehicle (20); a second shell member (24) coupled (at 46) to the first shell member, wherein the second shell member is configured to close into a parallel plane over the first shell member when in a collapsed position (Fig. 5); a canopy comprising: a flexible membrane (26)  having a membrane edge (along 74), a canopy fastener (74 on 26) coupled to at least a portion of the membrane edge and configured to mate with a shell fastener (74 on 62), a shell interconnector (62) configured to couple at least a portion of the first shell member, the second shell member, or both to the canopy, the shell interconnector comprising: a shell membrane having a shell membrane edge (60), and the shell fastener (74 on 62), wherein the shell fastener is coupled to at least a portion of the shell membrane edge and configured to mate with the canopy fastener; and a lift mechanism (32) coupling the second shell member to the first shell member, the lift mechanism configured to extend the second shell member vertically over the first shell member in a deployed position. 
Barr is silent on the use of a flap. Phillips teaches a fastener (33) and a flap (27) configured to provide weather protection, wherein the flap is configured to overlap the fastener. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Barr by adding a flap as taught by Phillips in order to provide a wind seal for the fastener.
Regarding Claim 23, Barr, as modified, teaches that, in the deployed position (see Fig. 12), the second shell member is disposed in a non-parallel plane over the first shell member. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barr, as modified, as applied to claim 1 above, and further in view of Tamburelli in US Patent 5758679. Barr, as modified, is silent on the use of non-zipper fasteners. Tamburelli teaches a canopy fastener half comprising snaps (17 on 23) and an interconnecting member fastener half comprising snaps (17 on 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Barr, as modified, by using snaps as taught by Tamburelli in order to provide a more secure attachment between the canopy and interconnecting member. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barr, as modified, as applied to claim 1 above. Barr, as modified, appears to teach that the interconnecting members can be integral (see Column 3, lines 11-13) but is silent on the use of a single interconnecting member. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Barr, as modified, by using a single interconnecting member in order to provide a better seal between the canopy and the shells.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barr, as modified, as applied to claim 11 above in view of Van Tassel in US Patent 2937651. Barr, as modified, is silent on the use of a utility rail. Van Tassel teaches a tent system including a second shell member (13) with a utility rail (20) coupled thereto. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Barr, as modified, by adding a utility rail as taught by Van Tassel in order to allow the user to store things on the closed shell.

Allowable Subject Matter
Claims 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Phillips is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the problem at hand is the protection of a fastener from wind, water, and/or other weather elements. Phillips explicitly teaches that the flap 27 is used as a “wind seal” over a fastener (zipper 33) on a fabric closure. A wind seal is, by definition, “weather protection” (the feature required by the claim language). Regardless of the specific application to which this feature is applied (a jacket, bivvy sack, other device, etc.) the improvement provided is the weather protection over a fastener. Phillips is an example of the state of fasteners and fastener protection well available to the person of ordinary skill in the art. As such, the combination is considered obvious and the rejections are maintained.
The remainder of the Applicant’s arguments relies on the alleged shortcomings of the rejection of Claims 1 and 11 addressed above, presents no further arguments advancing the patentability of the dependent claims and as such, is not deemed persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636